Citation Nr: 1046966	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  05-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for an organic heart disorder, to include as secondary to 
service-connected asthma, and, if so, whether service connection 
is warranted.

2.  Entitlement to an increased rating for bronchial asthma, 
evaluated as 30 percent disabling prior to January 13, 2006 and 
as 60 percent disabling since January 13, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the RO in 
Detroit, Michigan, which continued a 30 percent rating for 
bronchial asthma and denied the petition to reopen the claim for 
service connection for organic heart disease.  

During the pendency of the appeal, an increased evaluation from 
30 percent to 60 percent was granted for bronchial asthma by 
rating decision dated in January 13, 2006.  The Board notes, with 
respect to increased ratings, the United States Court of Appeals 
for Veterans Claims (Court) has held that, on a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, this 
issue remains in appellate status.  

Further, the RO ultimately reopened and considered the heart 
condition claim on the merits in a June 2005 rating decision.  
Regardless of the RO's decision to reopen the heart condition 
claim, the Board is nevertheless required to address the issue of 
reopening to determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).

The Veteran testified before a Decision Review Officer at a May 
2008 hearing at the RO.  A transcript of that hearing has been 
associated with the file.


FINDINGS OF FACT

1.  A November 1999 Board rating decision denied service 
connection for an organic heart disease, on a direct basis and as 
secondary to the service-connected respiratory disorder.

2.  Evidence received since the November 1999 Board decision is 
new to the claims file, relates to an unestablished fact 
necessary to substantiate the claim of whether organic heart 
disease was caused or aggravated by a service-connected 
disability, and raises a reasonable possibility of substantiating 
that issue.

3.  The Veteran's organic heart disease was first diagnosed 
decades after separation from service, is not related to any 
incident of service, and was not caused or aggravated by a 
service-connected disability, to include the service-connected 
bronchial asthma.

4.  Prior to January 13, 2006, the Veteran's FEV-1 exceeded 55 
percent predicted and his FEV-1/FVC exceeded 55 percent; he did 
not require monthly visits to a physician for required care of 
exacerbations or at least three per year courses of systemic 
corticosteroids.  

5.  On and after January 13, 2006, the Veteran's bronchial asthma 
has not been productive of FEV-1 scores below 40%, FEV-1/FVC 
scores below 40%.  The Veteran does not use daily corticosteroids 
or immunosuppressive medications and has not had episodes of 
respiratory failure due to bronchial asthma.  

6.  The schedular criteria are not inadequate to rate the 
Veteran's bronchial asthma.


CONCLUSIONS OF LAW

1.  The November 1999 Board decision, which denied service 
connection for organic heart disease on direct and secondary 
bases, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2010).  

2.  New and material evidence has been submitted for the claim of 
entitlement to service connection for organic heart disease on 
direct and secondary bases; the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The Veteran's organic heart disease was not incurred in or 
aggravated by active service, may not be presumed to have been 
incurred therein and was not caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2010).

4.  Prior to January 13, 2006, the criteria for an evaluation 
greater than 30 percent for bronchial asthma are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.96, 4.97, Diagnostic 
Code 6602 (2010).

5.  On and after January 13, 2006, the criteria for an evaluation 
greater than 60 percent for bronchial asthma are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.96, 4.97, Diagnostic 
Code 6602 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for service connection and 
increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

The claim for service connection for an organic heart disease has 
been reopened, as discussed below.  As such, the Board finds that 
any error related to reopening of that claim is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.156, 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 
(Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See 38 U.S.C. § 5103(a); see also 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance 
with the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the Veteran's service connection 
claim, a letter dated in October 2004 satisfied the duty to 
notify provisions as to Quartuccio elements two and three.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
This letter did not include an explanation of the evidence 
necessary to establish secondary service connection.  This notice 
was provided in a February 2005 letter.  The degree of disability 
and effective date elements of Dingess were not provided until 
February and August 2007 letters were sent.  Although these 
letters were not sent prior to initial adjudication of the 
Veteran's claim, this timing defect was not prejudicial to him, 
because he was subsequently provided with adequate notice in 
February and August 2007 and with an ample opportunity to respond 
with additional argument and evidence and because the claim was 
subsequently readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the Veteran most 
recently in June 2009.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  

As to the increased rating claim adjudicated herein, prior to 
initial adjudication of the Veteran's claim, a letter dated in 
October 2004 fully satisfied the duty to notify provisions for 
the Quartuccio elements two and three.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Court held that to 
satisfy the first Quartuccio element for an increased-
compensation claim, section 5103(a) compliant notice must meet a 
four part test laid out in Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Vazquez-Flores in part, striking 
claimant-tailored and "daily life" notice elements.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, 
the Court issued an opinion incorporating those surviving 
portions of the first Vazquez-Flores decision, namely that VA 
must notify the claimant that, 1) to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability, 2) a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment, and 3) provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation, and must also 
notify the claimant that to substantiate such a claim the 
claimant should provide or ask the Secretary to obtain medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 
94, 107 (2010) (Vazquez-Flores III).

The RO provided Vazquez-Flores III-compliant VCAA notice in April 
2008.  Although this letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial to 
him, because he was subsequently provided with adequate notice in 
2008 and with ample opportunity to respond with additional 
argument and evidence and because the claim was subsequently 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to him most recently in June 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In light of the 
foregoing, the Board finds that the requirements of Vazquez-
Flores III are met.  The Board, therefore, finds that the 
requirements of Quartuccio are met and that the VA has discharged 
its duty to notify.  See Quartuccio, supra.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The 
Veteran's Social Security Administration records have been 
associated with the file.  At no time has the Veteran referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, the Veteran was afforded a 2005 medical examination with a 
January 2006 addendum to obtain an opinion as to whether his 
bronchial asthma worsened or caused an organic heart disease.  
This opinion was rendered by a medical professional following a 
thorough examination and interview of the Veteran and review of 
the claims file.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The examiner laid a 
factual foundation and reasoned basis for the conclusions that 
were reached.  The opinion is supported by older examinations and 
opinions obtained by VA in 1997 and 1999.  Therefore, the Board 
finds that the examination is adequate.  See Nieves-Rodriguez, 
supra.  

As to the increased rating claim, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the appellant.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

Here, the RO provided the Veteran an appropriate VA examination 
in 2007.  The Veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA and 
the private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA examination 
findings.  There is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 
2007 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. New and Material Evidence

The Veteran brought a prior claim for service connection for 
organic heart disease which was denied by the Board in a November 
1999 decision.  The Board determined that the Veteran's heart 
disease was not caused or aggravated by his active duty or his 
service-connected bronchial asthma.  The Board's November 1999 
decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2010).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  38 C.F.R. § 3.156(a) 
defines "new and material evidence." "[N]ew evidence" means 
evidence not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The new 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be established on a secondary basis for 
disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  Secondary service connection may also be established for 
a disorder which is aggravated by a service- connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  Id.  

In order to reopen the claim, the Veteran must present new 
evidence relating his heart disease, either by causation or 
aggravation, to his active duty or to his service-connected 
bronchial asthma.  Such evidence was absent at the time of the 
last prior final decision (by the Board in November 1999).  In 
support of his current contentions, he obtained a January 2005 
opinion from a physician, Dr. C.P.  That opinion states that the 
Veteran had an enlarged right side of the heart, due to several 
causes, including his bronchial asthma.  

While additional evidence has been submitted, the January 2005 
opinion alone is sufficient to reopen a claim.  The January 2005 
opinion is new to the claims file, addresses the reason for the 
prior denial, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board concludes that 
reopening is warranted.  See 38 C.F.R. § 3.156(a).  The Board 
will consider the claim on the merits.

III. Service Connection

The Veteran contends that he has a heart condition that has 
either been caused or aggravated by his service-connected 
bronchial asthma.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Given the volume of evidence in this case, the Board will proceed 
with a chronological summation of the evidence before turning to 
consider service connection.

The Veteran's service medical records, including the report of 
his physical examination for separation from service, do not 
reflect the presence of any heart disability or hypertension.

The Veteran's initial claim for VA disability benefits was 
submitted in August 1972.  He referred to knee and ankle 
conditions.  When the Veteran was examined by the VA in November 
1972 there was no reference to a heart disability.  The diagnoses 
included mild bronchial asthma.  By rating action dated in 
December 1972 service connection was established for several 
conditions, including bronchial asthma rated 10 percent 
disabling.

The Veteran was examined by the VA in November 1976, December 
1978 and June 1979 when a heart disability was not demonstrated.  
Following each examination, a rating action confirmed and 
continued the 10 percent evaluation for the Veteran's bronchial 
asthma.

In April 1993 the Veteran submitted a claim for service 
connection for a heart disability as secondary to his service-
connected bronchial asthma.  With his claim he submitted an April 
1993 statement by C. A. Patel, M.D., indicating that the 
appellant had been under his treatment since 1984 and had been 
suffering from lung problems since that time.  Dr. Patel stated 
that the lung problems had caused complications leading to heart 
difficulties such as congestive heart failure due to a lack of 
oxygen in the body and retaining fluids.  It was indicated that 
the appellant also had diabetes, bronchitis, chronic obstructive 
pulmonary disease and coronary artery disease.  It was indicated 
that he had severe breathing problems.  It was stated that in 
November 1992 he had had chest pain and had been sent to the St. 
Joseph Hospital where a cardiac catheterization had been 
performed.  As a result of the findings, an angioplasty was 
necessary.

The Veteran was afforded a special heart examination by the VA in 
May 1993.  He reported that he had developed shortness of breath 
and wheezing while stationed in Alaska.  For the previous 22 
years he had had recurrent severe colds, bronchitis and 
pneumonia.  He also reported the onset of diabetes mellitus seven 
years previously.  In October 1992 when he had had pneumonia he 
noted left-sided chest pain.  He saw the doctor who determined 
that he had had a heart attack and he was rehospitalized.  
Coronary artery disease had later been found and an angioplasty 
had been performed.  Two areas of blockage had been found.

On examination various findings were made including a systolic 
ejection murmur heard in the aortic area.  There appeared to be a 
trace of dependent edema.  Examination of the lungs showed 
markedly reduced breath sounds with coarse rhonchi and expiratory 
wheezes.  An electrocardiogram showed findings of a possible 
inferior wall infarction.  Diagnoses were made including chronic 
obstructive pulmonary disease, emphysema, chronic bronchitis with 
exacerbation, coronary artery disease and noninsulin-dependent 
diabetes mellitus in poor control.

The examiner commented that the Veteran's longstanding pulmonary 
disease with frequent exacerbations had aggravated and 
complicated his cardiac disease.  He stated, however, that the 
etiology of coronary artery disease and his ischemic heart 
disease had its own natural history independent of the chronic 
obstructive pulmonary disease and emphysema.

A September 1993 statement by Dr. Patel was essentially to the 
same effect as his April 1993 statement.

The RO thereafter received reports from the St. Joseph's Hospital 
reflecting the appellant's treatment in November 1992 for 
complaints including chest pain and shortness of breath.  Various 
studies were conducted including cardiac catheterization that 
showed significant stenosis in the left descending coronary 
artery.  He was transferred to the St. John Hospital where an 
angioplasty was performed.  The final diagnoses included 
significant stenosis of the left descending coronary artery, 
myocardial ischemia, unstable angina, diabetes mellitus 
uncontrolled, coronary arteriosclerosis, hypertension, congestive 
heart failure, asthma, and chronic obstructive pulmonary disease.

In a September 1996 statement Dr. Patel indicated that the 
Veteran had been under his medical treatment for many years.  He 
stated that the Veteran had a heart condition caused by many 
problems with one of the main reasons being pulmonary disease.

In a December 1996 statement Dr. Patel indicated that the Veteran 
had been suffering from asthma and had complications from chronic 
obstructive pulmonary disease that had resulted in pulmonary 
hypertension and finally had caused pulmonary heart disease (cor 
pulmonale).  The Veteran was also suffering from angina, 
hypertension, diabetes and obesity.  He had been evaluated by 
another physician in October 1996 with a heart catheterization 
and coronary angiogram and the conclusion was that the left and 
right coronary arteries had diffuse arteriosclerosis.

The Veteran was again afforded a special heart examination by the 
VA in January 1997.  The examination was conducted by Dr. B.N.  
The Veteran reported that he had had an angioplasty with cardiac 
catheterization at St. John's Hospital.  On examination, the 
Veteran's height was 5 feet 8 inches and his weight was 275 
pounds.  The heart had a regular sinus rhythm without murmurs or 
gallops.  There was no jugular venous distention.  The peripheral 
pulses were strong and equal bilaterally.  An electrocardiogram 
showed a normal sinus rhythm with a possible inferior infarction 
of undetermined age.  The diagnoses were coronary 
arteriosclerosis, obesity, history of myocardial infarction, 
hypertension, congestive heart failure, asthma, chronic 
obstructive pulmonary disease and diabetes mellitus.

In a February 1997 statement Dr. Patel noted that the Veteran had 
been suffering from asthma for many years and had developed 
repeated lung infections.  Because of the repeated infections he 
currently had chronic pulmonary disease that had resulted in 
emphysema.  That had finally caused pulmonary hypertension, known 
as cor pulmonale.  He had also developed chronic chest pain, 
angina and was suffering from diffuse arteriosclerosis.

The Veteran was afforded another special VA heart examination in 
April 1997.  The examination was conducted by Dr. M.K.  He 
indicated that as a specialist in cardiovascular disease the 
Veteran's records had been referred to him for an opinion 
regarding the relationship between the Veteran's organic heart 
disease and his service- connected pulmonary disorder.  In a 
review of the Veteran's medical history he noted that the Veteran 
had smoked cigarettes since age 14 and was thought to have had 
episodic bronchial asthma during service.  In November 1992 he 
had been hospitalized for "pneumonia" and discharged.  However, 
he developed chest tightness and malaise and was readmitted to 
St. Joseph Hospital where a myocardial infarction was excluded.  
He underwent several cardiac tests including cardiac 
catheterization.  He was transferred to St. John Hospital where 
he underwent a coronary angioplasty for stenosis of the left 
anterior descending artery.  His stenosis had been reduced from 
90 percent to 20 percent.  He had chronic dyspnea on exertion and 
occasional chest tightness and had been recatheterized in 
December 1996.  The Veteran slept on one pillow and there was no 
edema.  He had occasional transient palpitations but no 
lightheadedness or syncope.  There was no exertional chest 
discomfort.  He continued to smoke 1 1/2 packs of cigarettes a 
day.  He also regularly inhaled fumes in his work as a welder and 
had noninsulin-dependent diabetes mellitus and severe obesity.  
On physical examination his blood pressure sitting was 126/80 and 
the heart rate was 100 and regular.  He was afebrile and in no 
distress.  The jugular venous pressure was less than 5 
centimeters of water.  The carotid upstroke was normal.  There 
were no carotid bruits.  The chest was clear on inspiration.  
There were occasional expiratory rhonchi but no wheezing.  The 
apical impulse was not palpable.  There was no right ventricular 
lift.  There was no thrill.  The first and second heart sounds 
were normal.  There were no murmurs, rubs, clicks or gallops.  
The extremities showed no edema.  Electrocardiograms in the 
Veteran's chart showed a sinus rhythm and very small inferior Q-
waves that were suggestive of, but not diagnostic for, a prior 
inferior myocardial infarction.  

Based on the Veteran's coronary anatomy and his left ventricular 
wall motion, it was Dr. M.K.'s opinion in April 1997 that those 
findings were not indicative of a prior inferior myocardial 
infarction.  Chest X-ray studies in the chart showed a normal 
heart size and normal lung fields aside from linear atelectasis 
in the right midlung and possible pleural thickening.  An 
echocardiogram was performed.  Various findings were recorded 
including a trace of aortic insufficiency.  There was no 
tricuspid, mitral or pulmonic regurgitation.  It was noted that 
the Veteran had established service connection for pulmonary 
disease and continued to smoke cigarettes.  In addition, he 
inhaled fumes in his job as a welder.  All of those findings were 
additive to his dyspnea.  It was concluded that he had documented 
atherosclerosis (coronary artery disease).  Diabetes and 
cigarette smoking were two strong risk factors for developing 
coronary artery disease.  Chronic pulmonary disease of any type 
was not a causal or aggravating factor in developing coronary 
artery disease.

Given the complexity of the evidence, the Board sought an expert 
medical opinion from the Veterans Health Administration.  In May 
1999 the Board received an opinion by Dr. W.B., Chief of the 
Cardiology Section at a VA Medical Center.  That opinion had also 
been reviewed and endorsed by the Chief of Staff of the Medical 
Center, who was in complete agreement with the opinion, which was 
characterized as a thoughtful and scientifically sound 
assessment.

Dr. W.B. noted that the Veteran's past medical history was 
significant for a longstanding problem with asthma that had 
actually resulted in a service-connected disability.  He stated 
that significantly, however, the Veteran had a strong history of 
cigarette smoking, having been smoking since the age of 14.  
According to the records, he continued to smoke 1 1/2 packs per 
day even with his known coronary disease.  Apparently, at the age 
of 42 he had developed chest pain that led to an initial thallium 
exercise test in November 1992 that showed an area of 
questionable ischemia in the inferior basilar region.  A 
subsequent cardiac catheterization was performed and in reviewing 
those records, evidence was found of an 80 percent stenosis in 
the proximal portion of the left anterior descending artery.  
Significantly, the left ventriculogram at that time was normal 
with minimal evidence of hypokinesis and the pressure recordings 
reported at that time showed a left ventricular end-diastolic 
pressure of 6 mmHg which was entirely normal (not elevated).  
Based on that finding, an angioplasty had been recommended and 
performed successfully without difficulty.  Apparently, the 
Veteran had done relatively well afterwards, but for unclear 
reasons had undergone repeat catheterization in December 1996.  
No records of that catheterization were available for review but 
apparently evidence of "diffuse" coronary artery disease was 
seen.  Significantly, there was no evidence that any of the 
coronary artery lesions were sufficiently severe to warrant 
further intervention, such as repeat angioplasty or bypass 
surgery.  During the Veteran's evaluation with Dr. M.K. he had no 
symptoms at all suggestive of heart failure and his physical 
examination confirmed that finding with an absence of significant 
jugular venous distention, absence of a right ventricular lift or 
heave that might suggest failure of that side of the heart and no 
evidence of a third heart sound.  Dr. M.K. reported that an 
echocardiogram performed on that day showed normal left and right 
ventricular wall motion with a left ventricular ejection fraction 
of 50 percent.  More importantly, however, there was no evidence 
of tricuspid or pulmonary valvular regurgitation.  

Those findings were particularly important when the February 1997 
letter by Dr. Patel was considered.  At that time Dr. Patel 
reported that because of the appellant's repeated infections he 
had chronic pulmonary disease that had resulted in emphysema and 
also showed that there was restriction in the lungs on pulmonary 
function tests.  Dr. Patel had stated that that resulted in 
pulmonary hypertension (known as cor pulmonale) and from that 
time the appellant had developed chronic chest pain, angina.  He 
was currently suffering from diffuse atherosclerosis of the left 
and right coronary arteries.  Dr. Patel indicated that cor 
pulmonale was responsible for the appellant's atherosclerotic 
heart disease.

Dr. W.B. stated that, in his opinion, cor pulmonale was an 
erroneous argument for several reasons.  He stated that cor 
pulmonale was a type of heart disease that was caused by primary 
abnormalities in the lung.  It was typically manifested by 
pulmonary hypertension (increased pressure in the pulmonary 
arteries) which was established by findings of pulmonary and 
tricuspid valvular regurgitation (both of which were absent on 
Dr. M.K.'s echocardiogram) and physical examination findings such 
as a right ventricular heave or lift and an accentuated second 
heart sound (which again were absent in Dr. M.K.'s examination).  
It was stated that that condition classically resulted in heart 
failure that was manifested by increased jugular venous 
distention and commonly hepatic enlargement, both of which were 
absent in the most recently physical examination.  Dr. W.B. 
stated that on that basis he found no objective evidence that the 
appellant did in fact have cor pulmonale.

Dr. W.B. stated, secondly, that he was not aware of any evidence 
that suggested pulmonary hypertension led to a worsening of 
atherosclerotic coronary disease which was the etiology of the 
cholesterol build ups that led to the initial angioplasties 
(PTCA) that the Veteran required in 1992-1993.  He agreed whole-
heartedly with Dr. M.K.'s statement that the Veteran's 
longstanding history of cigarette smoking combined with his 
obesity and diabetes were very strong risk factors for the 
development of atherosclerosis and were much more likely to be 
the reason for his diffuse coronary disease.

Furthermore, Dr. M.K.'s history reported that the Veteran did not 
appear to be suffering from orthopnea, significant edema or chest 
pain which could be disabling side effects of worsening coronary 
disease.  He stated that, admittedly, shortness of breath or 
dyspnea on exertion could be a manifestation of further cardiac 
disease but he believed the appellant's well-documented history 
of chronic obstructive pulmonary disease was more likely the 
etiology of those symptoms than what appeared to be a rather 
unremarkable change in his cardiovascular function.

Dr. W.B. stated, in summary, that he disagreed that the Veteran's 
pulmonary disease caused his atherosclerotic disease; first, 
because he did not believe there was any evidence in the record 
that the appellant did in fact have cor pulmonale and second, he 
did not believe there was any evidence that cor pulmonale would 
be a contributing factor to worsening of atherosclerotic disease.  
He stated that other conditions such as cigarette smoking, 
obesity and diabetes were much more significant factors in the 
appellant's case.

A June 1999 statement by Divakar Pai, M.D., indicated that the 
Veteran had been his patient since 1998.  Recently he had been in 
the hospital for an anterior myocardial infarction for which he 
had cardiac catheterization with angioplasty.  He stated that the 
Veteran had a history of chest pain off and on and had shortness 
of breath that was an ongoing symptom.  The Veteran had been 
prescribed medication for his symptoms.  During the course of the 
instant claim, records relating to a June 1998 hospitalization 
for an acute myocardial infarction were obtained through the SSA.  
The Veteran was under the care of Dr. Pai at the time.  The 
Veteran was provided an echocardiogram in conjunction with the 
admission.  The Veteran was found to have left ventricular 
hypertrophy and an enlarged left atrium, but normal size right 
ventricle and atrium.  

In July 1999, the Veteran's representative submitted another 
statement from Dr. Patel.  Dr. Patel reported that the Veteran 
had been under his medical care since September 1984 and had been 
suffering from asthma since that time.  He again expressed his 
opinion that the appellant had complications from chronic 
obstructive pulmonary disease that had resulted in pulmonary 
hypertension and caused pulmonary heart disease (cor pulmonale).  
He also noted that the Veteran was suffering from angina, 
hypertension, diabetes, obesity and diffuse arteriosclerosis.  
His lifestyle was suffering due to chronic bronchitis, pulmonary 
emphysema, mild ascites, hepatomegaly and ventricular 
hypertrophy.  No relationship was drawn between any of the other 
listed disorders, and his service connected pulmonary disability.

The Veteran underwent a May 2005 VA examination in connection 
with this claim.  The Veteran reported a history of heart disease 
beginning in the 1980's.  The appellant reported having asthma 
during service in Alaska.  The Veteran reported a history of 
smoking for 35 years.  He was found to be morbidly obese during 
the exam, standing 68 inches tall and weighing 276 pounds.  An 
echocardiogram was interpreted to show moderately reduced left 
ventricular function, hypokinesis of the septum and apex, dilated 
left atrium and ventricle, a reversed E/A ratio suggestive of 
diastolic dysfunction, mitral annular calcification, sclerotic 
aortic valve and mild TR.  An exercise stress test was performed, 
with sub-maximal results as the appellant had poor exercise 
tolerance.  The examiner noted a variety of medical problems and 
their effects on the appellant's activities.  The examiner 
indicated that the Veteran's asthma had an effect on his heart 
condition.  The examiner then offered an opinion that the heart 
condition was not caused by or resulted from the asthma.  The 
examiner indicated that there was no known association between 
asthma and coronary artery disease.  The examiner also indicated 
that the Veteran's COPD and asthma were distinct disorders with 
distinct etiologies and effects on his lungs.  The examiner 
stated that the Veteran had no hepatosplenomegaly, ascites or 
edema of the lower extremities.  There was no evidence of right 
ventricular failure on chest x-ray, EKG or echocardiogram.  The 
Veteran did have left ventricular hypertrophy, but the examiner 
stated that there was no known association between asthma and 
congestive heart failure.  The examiner concluded that there was 
no likelihood that the asthma caused his heart disease.  

The Veteran's wife submitted a letter in support of the Veteran's 
claims in November 2005.  She indicated that the Veteran's asthma 
continued to increase in severity, with bouts of pneumonia and 
bronchitis, worsening his asthma.  The Veteran's wife indicated 
her belief that the Veteran's asthma contributed to the heart 
disease and stated that their private physician indicated that 
there was a relationship between the two as congestion in the 
Veteran's lungs made breather harder, contributing to his heart 
problems.  

The Veteran's claims file was sent for an updated opinion in 
January 2006 due to the conflicting statement in the May 2005 VA 
examination report that the asthma had an effect on the heart 
condition.  The examiner reviewed the prior report and restated 
her opinion that there was no relationship between his bronchial 
asthma and his coronary artery disease, based on the same 
rationale.  

The Veteran underwent a September 2007 VA examination in 
connection with this claim.  The Veteran was found to have mild 
cardiomegaly on x-ray compared with a January 2006 study.  The 
Veteran was not found to have pulmonary hypertension.  

The Veteran underwent an echocardiogram performed by Dr. Pai in 
January 2008.  The Veteran was found to have an enlarged left 
ventricle with concentric hypertrophy with global hypokinesis, 
with ejection fraction estimated to be around 35%.  The Veteran 
had a mildly enlarged left atrium, normal right atrium and right 
ventricular near the upper limit of normal.  The Veteran had 
mitral annular calcification and thickening of the mitral valve 
leaflets with normal mitral valve opening.  The Veteran had 
aortic valve sclerosis without stenosis and a normal tricuspid 
valve.  The pulmonic valve was not seen well.  The Veteran had 
traces of mitral and tricuspid regurgitation and no evidence of 
pericardial effusion.  

Dr. Pai submitted a May 2008 letter on the Veteran's behalf.  In 
this letter, the doctor indicated that the appellant has a 
history of bronchial asthma which may be attributing to his 
shortness of breath.  The doctor indicated that the Veteran had 
cardiac enlargement with right ventricular enlargement and right 
atrium being at the upper limits of normal, raising the 
possibility of his bronchial asthma affecting the right side of 
the heart.  The doctor indicated that the Veteran may have cor 
pulmonale which may be causing his shortness of breath in 
conjunction with ischemic cardiomyopathy.  The doctor opined that 
the Veteran had a combination of ischemic cardiomyopathy due to 
coronary artery disease and right sided failure with right heart 
enlargement possibly because of bronchial asthma causing a touch 
of chronic cor pulmonale, giving rise to right sided heart 
failure.  The Veteran's congestive heart failure was a 
combination of left and right sided heart failure.  

The Veteran was admitted to the Crittenton Hospital emergency 
room in November 2008 for progressive, severe dyspnea and 
orthopnea.  The Veteran also had significantly built up and 
worsened lower extremity edema.  The discharge summary indicates 
that the Veteran had a known history of coronary artery disease 
and cardiac arrhythmia.  The Veteran was known to have impaired 
left ventricular function, most likely ischemic cardiomyopathy.  
The Veteran was found to have decompensated congestive heart 
failure, an upper respiratory tract infection, exacerbation of 
COPD, renal dysfunction associated with prerenal azotemia and 
advanced, severe osteoarthritis and chronic pain syndrome.  The 
Veteran was placed on fluid restriction and received intravenous 
diuretics.  The Veteran was also treated for a comorbid upper 
respiratory tract infection with suspicion of bronchial pneumonia 
and COPD exacerbation.  At admission, the Veteran had severe 
orthopnea and confused communication, being unable to complete 
one sentence without breathlessness.  The Veteran received 
intravenous steroids and antibiotics.  During his admission, the 
appellant underwent an echocardiogram.  The study was interpreted 
to show that the Veteran had a moderately dilated left ventricle 
with normal wall thickness, global hypokinesis and moderate to 
severely decreased systolic function and an ejection fraction of 
35.2%.  The left atrial size was mildly dilated.  The right 
ventricular function and size were normal.  There was no evidence 
of pulmonary hypertension.  The right atrium was mildly dilated.  
Mild mitral and tricuspid insufficiencies were noted.  The 
appellant also underwent a pulmonary evaluation.  The Veteran was 
feeling better and his breathlessness had improved by the time of 
the pulmonary evaluation.  The Veteran was found to have acute 
bilateral pneumonia with hypoxia, improved with oxygen and 
nebulized treatment.  The Veteran was also found to have had an 
exacerbation of asthma and COPD.  The pulmonologist also noted a 
history of coronary artery disease, a history of diabetes and 
renal insufficiency.

The Veteran's records from Dr. Pai also show an additional 
echocardiogram in March 2009.  The Veteran was found to have an 
enlarged left ventricle with concentric hypertrophy with global 
hypokinesis, with ejection fraction estimated to be around 35%.  
The Veteran had normal left atrial, right atrial and right 
ventricular dimensions.  The Veteran had thickening of the mitral 
valve leaflets with normal mitral valve opening.  The Veteran had 
aortic valve sclerosis without stenosis and a normal tricuspid.  
The pulmonic valve was partially seen and appeared normal.  The 
Veteran had traces of mitral and tricuspid regurgitation and no 
evidence of pericardial effusion.  The Veteran had no significant 
wall motion abnormality at the peak of exercise and had a normal 
stress echo study.  

Service connection may be established on a secondary basis for 
disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  Secondary service connection may also be established for 
a disorder which is aggravated by a service- connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  Id.  

The Veteran's primary contention is that his service-connected 
bronchial asthma either caused or aggravated his heart disease.  
His wife has also reported her similar belief.  The Board 
observes that lay evidence can be competent and sufficient to 
each element of service connection.  In this case, the Veteran 
and his wife's allegation is that bronchial asthma caused or 
aggravated the Veteran's heart disease.  The Board acknowledges 
that the Veteran and his wife are competent to give evidence 
about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  They do not have the requisite medical 
knowledge or training to be competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of any 
current disorder.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence).  There is no explanation from 
anyone as to how a lay observer, relying on personal knowledge 
acquired through the senses, could report the progress of 
bronchial asthma to include how the disorder caused or aggravated 
heart disease.  At best, a lay observer may report symptoms, but 
the underlying disease process occurs outside the scope of the 
senses.  

To the extent that the Veteran and his wife are reporting what 
his private doctors have told them, direct evidence from Drs. 
Patel and Pai is of record.  The Board notes that there is 
substantial disagreement among the medical experts regarding even 
the basic diagnoses in this case, further pushing the issue in 
this case beyond the scope of a lay observer's competency.  While 
the Board does not question the Veteran and his wife's earnest 
belief, the Board accords no probative weight to the Veteran and 
his wife's lay evidence that his service-connected bronchial 
asthma has caused or aggravated his heart disease.  

The statements of Drs. Patel and Pai are unpersuasive due to the 
findings from the Veteran's echocardiograms.  Each doctor 
indicates that the Veteran has right side heart failure or right 
ventricular dysfunction.  The Veteran was only shown to have 
right side ventricular enlargement, within normal limits, in a 
January 2008 echocardiogram.  The Veteran's March 2009 
echocardiogram, which Dr. Pai administered, was not interpreted 
to show right side heart failure or right ventricle dysfunction 
or even enlargement.  On the contrary, the Veteran has 
consistently presented with left ventricle dysfunction, shown in 
1993, 1997, 1999, 2008 and 2009.  The Veteran's right side heart 
function has been within normal limits on each occasion.  There 
was a notation of enlargement of the right ventricle, which was 
qualified by the observation that the ventricle was still within 
normal limits.  The ventricle was not noted to be enlarged on 
prior or subsequent echocardiograms.  Furthermore, there is no 
finding of cor pulmonale in any of the records except the opinion 
of Dr. Pai.  The Board also notes that the May 2008 opinion from 
Dr. Pai is riddled with terms like "may" and "possibly".  This 
renders the opinion speculative at best.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (finding that a medical opinion that 
stated "may" also implied "may not" and was therefore 
speculative).  The Board finds that the opinions of Drs. Patel 
and Pai are of limited probative value because both offer 
opinions based on conditions not found on specific examination.  

On the other hand, the rationale offered by Drs. W.B. and M.K. is 
undisturbed by later evidence.  Both concluded that the Veteran 
did not have right side heart dysfunction and thus did not have a 
heart condition secondary to his bronchial asthma.  These 
opinions are well reasoned, drawing from accurate factual 
predicates and general medical principles, explaining the logical 
deductions leading to the opinions.  

The more recent VA examination opinions are also against the 
claim.  The examiners have fully reviewed the evidence and 
performed appropriate testing to the extent possible.  The 
examiners have relied on general medical principles in arriving 
at conclusions that there is no relationship between the 
bronchial asthma and his coronary artery disease and left side 
heart dysfunction.  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against a finding that the Veteran's 
service-connected bronchial asthma caused or aggravated his heart 
condition.  The positive opinions of Drs. Patel and Pai are not 
supported by objective findings.  The negative opinions of the 
various VA doctors rely on accurate facts, general medical 
principles and provide rationales for arriving at their 
conclusions.  The negative opinions outweigh the positive.  The 
Board has further found that lay evidence is not competent to 
establish the necessary nexus in this case.  Thus, the 
preponderance of the evidence is against a secondary 
relationship.  Secondary service connection must be denied.  See 
38 C.F.R. § 3.310(a).  

Further, in order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Similarly, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, and atherosclerotic heart disease (coronary 
artery disease) and cardiovascular-renal disease (including 
hypertension) become manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Here, the Veteran's service treatment records, including the 
report of his physical examination for separation from service, 
do not reflect the presence of heart disease.  Heart disease also 
was not shown on the VA examinations conducted from November 1972 
to June 1979.  Heart disease was not demonstrated medically until 
many years following the Veteran's separation from military 
service.  Thus, service connection would not be warranted for the 
Veteran's heart disease either on the basis of direct service 
incurrence (chronicity since service) or under the presumptive 
provisions of the law.  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  
[Moreover, available service personnel records do not reflect the 
active duty service in the Republic of Vietnam.  Accordingly, 
service connection for the Veteran's coronary artery disease and 
ischemic cardiomyopathy, as secondary to in-service exposure to 
Agent Orange, is not warranted.]  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's organic heart disease claim.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Increased Rating

The Veteran contends that he is entitled to a rating in excess of 
30 percent prior to January 13, 2006 and in excess of 60 percent 
on and after that date for his bronchial asthma.  For the reasons 
that follow, the Board concludes that an increased rating is not 
warranted for any portion of the appeal period.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2010); 38 C.F.R. § 4.1 (2010).  

Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the 
same disability under various diagnoses, known as pyramiding, is 
to be avoided.  38 C.F.R. § 4.14 (2010). 

The Veteran's bronchial asthma is rated under Diagnostic Code 
(DC) 6602.  See 38 C.F.R. § 4.97 (2010).  Under DC 6602, a 60 
percent evaluation requires FEV-1 of 40-55 percent predicted, or; 
FEV-1/FVC of 40-55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  Id.  A 100 percent rating is 
assigned for FEV-1 less than 40 percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  Id.  

VA amended the rating schedule concerning respiratory conditions, 
effective October 6, 2006.  VA added provisions that clarify the 
use of pulmonary function tests (PFTs) in evaluating respiratory 
conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled 
"Special provisions for the application of evaluation criteria 
for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" 
has seven provisions.  The Board notes that Diagnostic Code 6602 
is not among the diagnostic codes noted under 38 C.F.R. § 
4.96(d).  

The Veteran underwent multiple pulmonary function tests in the 
course of this claim.  The Veteran had a December 2004 set of 
pulmonary function tests in connection with a VA examination.  
His FEV-1 percent was 63% and the FEV-1/FVC ratio was 108%.  A 
January 2006 VA examination report indicates that the appellant's 
FEV-1 was 45% predicted and his FEV-1/FVC ratio was 76% and 
normal.  In August 2007, his FEV-1 percent was 47% and the FEV-
1/FVC ratio was 91%.  In October 2007, his FEV-1 percent was 40% 
and the FEV-1/FVC ratio was 73%.  The Veteran submitted a set of 
mostly undated pulmonary function tests in June 2008.  A fax date 
is present at the top of one page, indicating that the test 
results had been sent in August 1999.  Some tests were dated in 
1993 and 1994.  These tests are from at least five years prior to 
the filing of the instant claim.  The present tests are complete 
and describe the same disability.  The Board sees no reason to 
prefer the older tests to those performed during the course of 
this claim.  The Board will rely on the current pulmonary 
function tests.

The Veteran had December 2004, January 2006 and September 2007 VA 
examinations in connection with the instant claim.  He denied 
hospitalization for asthma in the previous two years in December 
2004.  He did not report at least monthly visits to a physician 
for asthma related care.  He reported one course of Prednisone, a 
corticosteroid, in the previous year.  At his January 2006 VA 
examination, he reported that he had not seen a physician about 
his asthma for one year and that he had relief from his inhalers.  
The September 2007 VA examination report indicates that the 
pulmonologist found the test results inconclusive for asthma.  No 
significant obstruction was noted in the tests at that time.  The 
Veteran was noted to take corticosteroids intermittently, one 
week courses four times a year.  The examiner concluded that 
there was no medical reason that the Veteran was not employed.  
The Veteran's VA treatment records support the above.  

Prior to January 13, 2006, the Veteran's FEV-1 exceeded 55 
percent predicted, and his FEV-1/FVC exceeded 55 percent.  He did 
not require monthly visits to a physician for required care of 
exacerbations.  He also did not require at least three per year 
courses of systemic corticosteroids.  The Board concludes that a 
schedular rating in excess of 30 percent is not warranted prior 
to January 13, 2006.

Further, the Board finds that the criteria for a rating in excess 
of 60 percent since January 13, 2006 have not been met.  No FEV-1 
score is below 40% and no FEV-1/FVC score is below 40%.  The 
Veteran does not use daily corticosteroids or immunosuppressive 
medications.  The Veteran has not had episodes of respiratory 
failure due to bronchial asthma.  Thus, the ratings criteria are 
not met.  A schedular rating in excess of 60 percent since 
January 13, 2006 is not warranted.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the Veteran's bronchial asthma 
disability is not inadequate.  The Board notes that the Veteran 
is considered disabled by the SSA due to COPD and chronic 
pulmonary insufficiency.  The Veteran is not service-connected 
for COPD and, as previously discussed herein, a VA examiner has 
indicated that COPD and asthma are distinct disabilities with 
distinct effects.  The Veteran complains of shortness of breath 
and fatiguability.  These symptoms are contemplated by the 
ratings criteria of DC 6602.  It does not appear that he has an 
"exceptional or unusual" disability; he merely disagrees with 
the assigned evaluation for his level of impairment.  In other 
words, he does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  The available schedular 
evaluations for that service-connected disability are adequate.  
Referral for extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings.  The Veteran is 
already staged from 30 to 60 percent, effective January 13, 2006.  
The Board, however, concludes that the criteria for a rating in 
excess of 30 percent were not met at any time prior to January 
13, 2006 and that the criteria for a rating in excess of 
60 percent have not been met at any time since January 13, 2006.  
Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's increased rating claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and his increased 
rating claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim to reopen the previously denied issue of entitlement to 
service connection for an organic heart disease, on a direct 
basis and as secondary to service-connected disability is 
granted.

Entitlement to service connection for organic heart disease, on a 
direct basis and as secondary to service-connected disability, is 
denied.

Entitlement to a rating in excess of 30 percent for bronchial 
asthma prior to January 13, 2006, is denied.

Entitlement to a rating in excess of 60 percent for bronchial 
asthma on and after January 13, 2006, is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


